Citation Nr: 0217866	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  99-13 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder.

[The issues of entitlement to an effective date earlier 
than February 23, 1999, for the grant of a 40 percent 
evaluation for residuals of low back strain, and 
entitlement to an effective date earlier than September 
19, 2000 for the award of a total rating for compensation 
based upon individual unemployability will be the subject 
of a later decision.]


REPRESENTATION

Appellant represented by:	R. Edward Bates, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to April 
1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1999 rating decision of 
the North Little Rock, Arkansas, Department of Veterans 
Affairs (VA) Regional Office (RO).  The RO, among other 
actions, denied service connection for post-traumatic 
stress disorder.

The Board is undertaking additional development on the 
issues of entitlement to an effective date earlier than 
February 23, 1999, for the grant of a 40 percent 
evaluation for residuals of low back strain, and 
entitlement to an effective date earlier than September 
19, 2000 for the award of a total rating for compensation 
based upon individual unemployability.  When it is 
completed, the Board will provide notice of the 
development as required by law and allow the veteran to 
respond with additional evidence and/or argument.  The 
Board will then prepare a separate decision addressing 
these issues.


FINDING OF FACT

The veteran does not have post-traumatic stress disorder 
based upon a verified stressor.



CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section four of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  The VCAA provided that nothing in 
amended section 5103A, pertaining to the duty to assist 
claimants, shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  
38 U.S.C.A. § 5103A(f) (West Supp. 2002)

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of 
that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the 
extent possible.  VA must notify the veteran of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified of the information 
necessary to substantiate his claim for service connection 
for post-traumatic stress disorder by means of the 
discussions in the September 1999 rating decision, the 
November 1999 statement of the case, and the February 2000 
and September 2002 supplemental statements of the case.  
In the November 1999 statement of the case and the 
February 2000 supplemental statement of the case, the RO 
provided the veteran with the applicable regulations that 
applied to his claim.  The veteran was specifically told 
that the RO had attempted to verify his stressors through 
the United States Armed Services Center for the Research 
of Unit Records (USASCRUR) and had been unable to do so.  
The RO told him that there was no showing that he had been 
wounded in action (as the veteran had alleged) or that a 
Sergeant Ronnie Carter had been either wounded or killed 
in action during the veteran's tour of duty (as the 
veteran had alleged).  The RO explained that without 
corroboration of the inservice stressors, service 
connection for post-traumatic stress disorder could not be 
granted.  Therefore, VA has no outstanding duty to inform 
him that any additional information or evidence is needed. 

VA informed the veteran of which information and evidence 
he was to provide to VA and which information and evidence 
VA would attempt to obtain on his behalf.  Following the 
veteran's request for service connection for post-
traumatic stress disorder, the RO wrote to the veteran in 
January 1997, asking that he submit specific details of 
his inservice stressors and stated that such information 
was necessary to make a decision in his claim.  The 
veteran submitted a statement in February 1997.  The RO 
called the veteran in July 1998, stating that his February 
1997 statement from him was insufficient for verification 
purposes and that it would send him a post-traumatic 
stress disorder questionnaire for more specifics.  The 
record reflects that the RO sent the veteran a 
questionnaire that same month.  The RO attempted to verify 
the veteran's inservice stressors and received a letter 
from the USASCRUR in June 1999, which could not verify 
that the veteran had been wounded in action or that a 
fellow soldier had been killed in action.  Following a 
December 1999 RO hearing, the Hearing Officer submitted a 
second attempt to verify the veteran's stressors and was 
unsuccessful.  The veteran indicated he had received 
treatment from VA for post-traumatic stress disorder, and 
the RO obtained the VA treatment reports.  The veteran has 
not indicated that he received private treatment for post-
traumatic stress disorder.

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c), 
(d)).  Here, the RO obtained the veteran's available 
service medical records from the National Personnel 
Records Center and his service personnel records.  As 
stated above, the VA has obtained the veteran's VA 
treatment reports.  The veteran has indicated he is in 
receipt of Social Security Administration disability 
benefits; however, he asserts that it is the result of his 
back disorder, which is the basis of the additional 
development being done in the veteran's other claims on 
appeal.  The veteran did not state that post-traumatic 
stress disorder contributed to his Social Security 
disability benefits, and thus the Board finds no need to 
obtain those records for the purposes of adjudicating the 
claim for service connection for post-traumatic stress 
disorder.  Finally, in accordance with its duty to assist, 
the RO had the veteran undergo a VA examination related to 
his claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met by the RO to the 
extent possible.

II.  Decision

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2002).

While this appeal was pending, the applicable regulations 
regarding service connection for post-traumatic stress 
disorder, 38 C.F.R. § 3.304(f), were amended on June 18, 
1999, effective March 7, 1997.  See 64 Fed. Reg. 32807-
32808 (June 18, 1999) (to be codified at 38 C.F.R. § 
3.304(f) (1999)).  The amended 38 C.F.R. § 3.304(f) states 
that, if the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is 
related to this combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's testimony alone may establish the occurrence of 
the claimed inservice stressor.

Service connection for post-traumatic stress disorder 
requires: (1) medical evidence diagnosing post-traumatic 
stress disorder, (2) medical evidence establishing a link 
between current symptoms and an inservice stressor, and 
(3) credible supporting evidence that the claimed 
inservice stressor occurred.  See 64 Fed. Reg. 32807-
32808.

With respect to the first element (a diagnosis of post-
traumatic stress disorder), the United States Court of 
Appeals for Veterans Claims (the Court) has held that "a 
clear (that is, unequivocal) post-traumatic stress 
disorder diagnosis by a mental-health professional must be 
presumed . . . to have been made in accordance with the 
applicable [Diagnostic and Statistical Manual of Mental 
Disorders (DSM)] criteria as to both the adequacy of the 
symptomatology and the sufficiency of the stressor."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  Moreover, 
the Court concluded that "under the DSM-IV, the mental 
illness of post-traumatic stress disorder would be treated 
the same as a physical illness for purposes of VA 
disability compensation in terms of predisposition toward 
development of that condition." Id. at 141.

If the "claimed stressor is not combat related, a 
veteran's lay testimony regarding inservice stressors is 
insufficient to establish the occurrence of the stressor 
and must be corroborated by 'credible supporting 
evidence.'"  Cohen, 10 Vet. App. at 142 (citing Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Doran v. Brown, 6 Vet. 
App. 283 (1994)).  Instead, the record must contain 
evidence which corroborates his testimony as to the 
occurrence of the claimed stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f); see also VA ADJUDICATION 
PROCEDURE MANUAL M21-1, Part VI, 11.38 (Aug. 26, 1996).

Regarding non-combat stressors, the Court has held that 
"credible supporting evidence" means that the veteran's 
testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor; nor can 
credible supporting evidence of the actual occurrence of 
an inservice stressor consist solely of after-the-fact 
medical nexus evidence.  See Cohen, 10 Vet. App. 128; 
Moreau, 9 Vet. App. 389; Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  The VA ADJUDICATION MANUAL M21-1 (M21-1) 
provides that the required "credible supporting evidence" 
of a non-combat stressor "may be obtained from" service 
records or "other sources."  See M21-1, part VI, formerly 
7.46.

After having carefully reviewed the evidence of record, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for entitlement to service 
connection for post-traumatic stress disorder.  The 
reasons follow.

The Board will concede that a diagnosis of post-traumatic 
stress disorder has been entered based upon the veteran's 
report of the inservice stressors.  However, the veteran's 
claim fails because he has not brought forth evidence to 
corroborate his inservice stressors.  

The veteran's occupational specialty was that of a clerk 
typist.  He did not receive any awards that would indicate 
that he engaged in combat.  The veteran has alleged having 
been wounded in action in Vietnam, which the Board finds 
is not credible.  Specifically, the veteran alleges that 
he injured his back (for which he is service connected) 
when an explosion occurred, which caused him to land on 
his back and that he was rendered unconscious.  The 
service medical records show that the veteran injured his 
back while playing basketball in October 1971.  The 
veteran filed an original claim for service connection for 
his back in August 1974.  When he was examined in December 
1974, the examiner noted that the veteran had injured his 
back in October 1971 while playing basketball.  A December 
1978 VA outpatient treatment report shows that the veteran 
reported he injured his back in 1971 when he fell to the 
ground as a truck pulled away while he was getting ready 
to jump off the truck.  The veteran stated that he 
continued to fulfill his duty as a company clerk, which he 
considered light duty.  

In August 1994, the veteran began alleging that while 
serving in Vietnam in 1970, an ammunition dump blew up and 
jarred his lower back.  He stated he was treated as an 
outpatient on a hard bed for two weeks.  In a February 
1997 statement, the veteran then alleged that the 
explosion occurred in October 1971 and that the impact 
threw him several feet from the bunker into the air and 
that the veteran was rendered unconscious.  At that time, 
the veteran alleged that when he arrived in Vietnam, that 
the job as a clerk-typist was not available to him and 
that he was put on guard duty.  At the December 1999 RO 
hearing, the veteran stated that he injured his back as a 
result of the explosion in Vietnam and that he was at the 
dispensary for one week.  He stated there were casualties 
that occurred.  The veteran denied that he had injured his 
back while playing basketball; rather, he stated he 
injured it while playing flag football but that was after 
he had been injured in Vietnam.

The RO attempted to verify these stressors by submitting 
them to the USASCRUR.  None of the stressors that the 
veteran alleged could be verified, including his claim 
that he had been wounded in action.  Following the 
December 1999 RO hearing, the Hearing Officer made a 
second attempt to verify the veteran's stressors by 
submitting another request to the USASCRUR.  The stressors 
could not be verified. 

The Board finds that the veteran's allegations of his 
stressors are both not credible and have not been verified 
by corroborating evidence.  The veteran's statements and 
testimony that he injured his back following an explosion 
are not supported by the evidence of record.  The service 
medical records show that he injured his back while 
playing basketball.  The veteran denies this, asserting 
that he was playing flag football.  Regardless, the 
service medical records are given more probative value 
than the veteran's current allegations of having injured 
his back following an explosion.  The service medical 
records were made contemporaneously to the back injury.  
Additionally, the service personnel records do not show 
that the veteran was wounded in action.  The veteran 
alleges that the back injury from the flag football 
incident occurred after the injury from the explosion.  
The veteran did not begin describing the explosion until 
1994.  He indicated he was essentially hospitalized for 
two weeks, but then added later that he was rendered 
unconscious.  

Additionally, the veteran, in a 1978 treatment report, 
indicated that his duty while in Vietnam was that of a 
clerk, which he considered light duty.  However, in the 
February 1997 statement, he stated that such job was not 
available to him and that he was placed on guard duty.  
The Board finds that the story the veteran provided in 
1978, when he did not have a claim for service connection 
for post-traumatic stress disorder pending at that time, 
is far more credible than the story the veteran now 
alleges.  At the time of the 1978 entry, the veteran had 
no reason to exaggerate his experiences in Vietnam.  Thus, 
the veteran's allegation of having been on guard duty is 
given little probative value when assessed against the 
more contemporaneously furnished history.

The changes in the veteran's stories, which are apparent 
from a review of the record, have caused the Board to 
doubt his credibility as to all reported stressors.  When 
directly confronted with what the service medical records 
showed, the veteran denied that he had injured his back 
from playing basketball and then stated that such occurred 
following his injury as a result of the explosion.  The 
veteran's allegations are not remotely supported in the 
record.  In support of the Board's finding, the USASCRUR 
was unable to verify any of the veteran's inservice 
stressors.  Also, the veteran has not brought forth any 
corroboration as to these inservice stressors, and the 
Board finds that the preponderance of the evidence is 
against a finding that such inservice stressors occurred.

As stated above, a noncombat stressor must be supported by 
"credible supporting evidence."  Here, the only evidence 
that supports the veteran's allegation of the inservice 
stressors are his statements and testimony.  The veteran's 
statements, by themselves, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor; nor can 
credible supporting evidence of the actual occurrence of 
an inservice stressor consist solely of after-the-fact 
medical nexus evidence.  See Cohen, 10 Vet. App. 128; 
Moreau, 9 Vet. App. 389; Dizoglio, 9 Vet. App. at 166.  

While the Board has considered the doctrine of affording 
the veteran the benefit of the doubt with regard to the 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as 
to warrant resolution of this matter on that basis.  See 
38 C.F.R. § 3.102 (2002); Gilbert, 1 Vet. App. at 51.

The Board does not dispute that the veteran has a 
psychiatric disorder; however, the record does not support 
a finding that the veteran has post-traumatic stress 
disorder attributable to his military service, or any 
incident therein.  As stated above, the evidence of record 
does not verify that the veteran engaged in combat, and 
there is no credible supporting evidence that his alleged 
combat stressors occurred, apart from the veteran's lay 
statements and testimony.  Therefore, the veteran's claim 
for service connection for post-traumatic stress disorder, 
fails on the bases that all of the elements required for a 
such a showing under 38 C.F.R. § 3.304(f) have not been 
met.  Thus, the preponderance of the evidence is against 
entitlement to service connection for post-traumatic 
stress disorder.


ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

